                           IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

WAYNE KENNETH AUGÉ, II, M.D.,

              Plaintiff,
vs.                                                              Civ. No. 14-1089 KG/SMV

STRYKER CORPORATION and
HOWMEDICA OSTEONICS CORP.,
doing business as Stryker Orthopaedics,

              Defendants.


             ORDER SETTING A TELEPHONIC STATUS CONFERENCE
                  (CALLS FROM LANDLINES ONLY; NO CELL PHONES PLEASE)

       IT IS HEREBY ORDERED that a status conference will be held by telephone on

THURSDAY, SEPTEMBER 26, 2019, AT 2:00 PM. Counsel and Wayne Kenneth Auge, II,

M.D., pro se, shall call the AT&T conference line 888-398-2342, access code is 9614892, to be

connected to the proceedings.




                                           _______________________________
                                           UNITED STATES DISTRICT JUDGE
